Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The most recent listing of claims filed on 07/21/2022 will replace all prior versions and listings of claims in the application.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 8, 9, and 15, closest prior art Mori (US 2019/0339696 A1), Kaneko et al. (US 2019/0265710 A1), Akaba et al. (US 2020/0047773 A1), and Watanabe et al. (US 2019/0286127 A1) (hereinafter Mori ‘696, Kaneko, Akaba, and Watanabe, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Mori ‘696 discloses a driving operation handover system for a vehicle that is able to be switched between manual operation by a driver of the vehicle and remote operation by a remote operator. Mori ‘696 further discloses receiving a request to switch between either manual or remote driving and comparing a driving characteristic between the driver of the vehicle and the remote operator to ensure the driving characteristic matches within a threshold amount prior to switching control of the vehicle. Mori ‘696 fails to disclose a handover system that allows the driver of the vehicle to input a request to switch the control of the vehicle while the vehicle is traveling.
Akaba teaches a handover system that allows the driver of the vehicle to request a switch of control of the vehicle between manual driving and remote driving while the vehicle is traveling. The combination of Mori ‘696 and Akaba fails to teach notifying the driver of the vehicle and the remote operator that the vehicle control can be switched. 
Kaneko teaches notifying both the driver of the vehicle and the remote operator that the control of the vehicle can be switched. The combination of Mori ‘696, Akaba, and Kaneko fails to teach that a load applying unit at the vehicle applies a load when control of the vehicle is switched.
Watanabe teaches a steering device (a first load application unit) at the vehicle that applies a reaction force when the vehicle is in automatic control. The combination of Mori ‘696, Kaneko, Akaba, and Watanabe fails to teach the load application unit at the vehicle applies a load to the manual operation unit at the vehicle when the control of the vehicle is with the remote operation unit.  

The combination of Mori ‘696, Akaba, Kaneko, and Watanabe fails to teach applying a load to the manual operation unit at the vehicle when the vehicle is controlled by the remote operator at the remote operation unit. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668